Citation Nr: 1429292	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1980 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was previously before the Board in November 2013 when it was remanded to provide the Veteran a VA audiological examination.  Unfortunately, for the reasons discussed below, another remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In accordance with the November 2013 remand directives, the Veteran was provided a VA audiological examination in January 2014.  After diagnosing the Veteran with right ear hearing loss, the VA audiologist opined that because the Veteran's audiogram at separation was within normal limits and evinced only a 10 decibel shift from her entrance audiogram, it was less likely than not that her current hearing loss was related to service.  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The November 2013 remand specifically directed that any negative opinion should not rely solely on the absence of hearing loss in service as the basis for an opinion.  Accordingly, the Board finds that there has not been substantial compliance with the Board's prior remand directives and the claim must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  The examiner did note that the Veteran's hearing loss was not consistent with noise exposure, but no rationale for that statement was provided.

Additionally, an April 2010 audiological consultation record noted that the Veteran reported that she experienced right ear hearing loss symptoms for many years and was treated by an Ear, Nose, and Throat (ENT) physician in the past.  As these treatment records are pertinent to the Veteran's claim and are not of record, they should be obtained and associated with the claims file prior to adjudication. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to her right ear hearing loss, to include the treatment records from her private ENT physician.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  All efforts to obtain these records must be documented.  Additionally, the Veteran should be informed that in the alternative she may obtain and submit the records herself.

2.  Obtain all treatment records for the Veteran from September 2013 to the present from the VA Medical Center (VAMC) in Dayton, Ohio, and any associated outpatient clinics.  

3.  Thereafter, obtain an addendum opinion from the same examiner who conducted the January 2014 VA audiological examination or, if unavailable, the Veteran should be provided a new VA audiological examination.  If the January 2014 VA examiner determines that an additional audiological examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  

The examiner is asked to address whether it is at least as likely as not (50 percent or greater degree of probability) that right ear hearing loss is causally related to military service, to include in-service noise exposure.  

In providing the requested opinion, the examiner should address the Veteran's in-service audiograms, to include the medical significance of any documented shift in hearing acuity, and the Veteran's lay statements.  In doing so, the examiner should presume the Veteran is competent to report matters within her own personal knowledge, including exposure to loud noise and diminished hearing in her ear.

If the Veteran's right ear hearing loss is not consistent with noise exposure, the examiner must provide a rationale for what that is so.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner should not rely solely on the absence of hearing loss in service as a basis for any opinion.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
The examiner must provide complete rationales for all conclusions reached.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

4.  Finally, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



